     Case 4:17-cr-01658-JGZ-DTF Document 84 Filed 09/14/20 Page 1 of 2



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                         No. CR-17-01658-001-TUC-JGZ (DTF)
10                 Plaintiff,                          ORDER
11   v.
12   Sinisa Djurdjic,
13                 Defendant.
14
15          Upon motion of defendant and there being no objection, IT IS ORDERED that
16   supervision from Pretrial Services is removed as a condition of release.

17          All other conditions remain in full force and effect.
18          Dated this 14th day of September, 2020.

19
20
21
22
23
24
25
26
27
28
     Case 4:17-cr-01658-JGZ-DTF Document 84 Filed 09/14/20 Page 2 of 2



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                         -2-
